Title: To James Madison from John F. Brown, 12 August 1805 (Abstract)
From: Brown, John F.
To: Madison, James


          § From John F. Brown. 12 August 1805, New York. “Since I had the Honor of addressing you last, I find my health continues in a bad State, and the opinion of my physicians is, that a Warm Climate would operate against my Complaint, and advise my continuing in this Country, I am therefore under the Necessity of Requesting you, to Accept my Resignation of Consul at the Port of St. Thomas. Mr. Ewers will continue to Act for me in that Station, untill the last of December, at which time, the Returns will be made up, And the Accounts forwarded.”
        